 


109 HR 3576 IH: Leave No Abused or Neglected Child Behind Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3576 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. McDermott (for himself, Mr. Rangel, Mr. George Miller of California, Mr. Cardin, Mr. Stark, Mr. Becerra, Mr. Emanuel, and Mr. Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To improve outcomes for vulnerable children by investing in families, improving accountability in the child welfare system, and finding safe, stable, and permanent homes for foster children. 
 
 
1.Short titleThis Act may be cited as the Leave No Abused or Neglected Child Behind Act . 
2.Child and family services program 
(a)Child and family services component of State planSection 471(a) of the Social Security Act (42 U.S.C. 671(a)) is amended— 
(1)by striking and at the end of paragraph (23); 
(2)by striking the period at the end of paragraph (24) and inserting ; and; and 
(3)by adding at the end the following: 
 
(25)at the option of the State, includes a child and family services component that describes in detail— 
(A)how the State intends to spend the funds provided under section 474(a)(5), and an assurance that the State will submit to the Secretary reports on annual spending of the funds in accordance with a detailed, uniform system which shall be developed by the Secretary; 
(B)the goals the State intends to achieve with the expenditure of the funds; and 
(C)the process by which the State intends to assess the effects of the expenditure of the funds on— 
(i)the goals referred to in subparagraph (B); and 
(ii)other indicators of child welfare performance; and 
(D)whether the State intends to spend funds provided under section 474(a)(5) to implement, in whole or in part, a corrective action plan referred to in subsection (b)(2)(B) of this section.. 
(b)Approval of child and family services componentSection 471(b) of such Act (42 U.S.C. 671(b) is amended to read as follows: 
 
(b) 
(1)The Secretary shall approve any plan which complies with subsection (a). 
(2) 
(A)In considering the child and family services component of a plan submitted pursuant to this part, the Secretary shall consider any intention to expend funds pursuant to the plan for a specific purpose which is substantially similar to a specific purpose for which the State expended funds pursuant to the State plan approved under this part in not less than 2 of the 5 most recently preceding fiscal years, if the prior spending failed to result in meaningful progress towards achieving the goals described in the plan pursuant to subsection (a)(25)(B), determined on the basis of the process referred to in subsection (a)(25)(C). 
(B)The Secretary may not approve the child and family services component of a plan submitted pursuant to this part if there is in effect a final determination under section 1123A that a State program under part B or this part has failed to substantially conform with the requirements, regulations, and plans referred to in subsection (a) of such section that apply to the program, unless the State is implementing a corrective action plan referred to in subsection (b)(4)(A) of such section with respect to the failure.. 
(c)Payments to StatesSection 474(a) of such Act (42 U.S.C. 674(a)) is amended— 
(1)by striking the period at the end of paragraph (4) and inserting ; plus; and 
(2)by adding at the end the following: 
 
(5) 
(A)an amount equal to the Federal medical assistance percentage (as defined in section 1905(b)) of the total amount expended during such quarter to provide (and evaluate the provision of) services which seek to— 
(i)safely reduce the number of children in foster care; 
(ii)safely reduce the length of stay for children in foster care; 
(iii)increase the percentage of foster children who are cared for in family-like settings; and 
(iv)improve the well-being of children in foster care, in an adoption eligible for payments under section 473, or in a kinship guardianship arrangement eligible for payments under section 473(d); and 
(B)such amount as the Secretary deems appropriate (which shall be not less than 10 percent and not more than 35 percent of the State expenditures referred to in subparagraph (A) of this paragraph) to reward the State for improvements in the performance of the State in pursuing the goals described in the provisions of the State plan submitted pursuant to section 471(a)(25)(B), as determined on the basis of an evaluation approved by the Secretary (and the Secretary shall attempt to ensure a resonable level of consistency in the design of the approved evaluations and shall make the results of the approved evaluations broadly available), except that such amount may be paid on an annual or biennial basis.. 
(d)Expenditures by territories under child and family services component not subject to limitationSection 1108 of such Act (42 U.S.C. 1308) is amended in each of subsections (a)(1) and (b)(1) by striking parts A and E and inserting part A. 
(e)Applicability to Indian tribesSection 479B(b)(2)(A)(i) of such Act, as added by section 3(e)(2) of this Act, is amended by striking (1) and (2) and inserting (1), (2), and (5). 
(f)NonsupplantationSection 474 of such Act (42 U.S.C. 674) is amended by adding at the end the following: 
 
(g)A State to which funds are paid under subsection (a)(5) shall use those funds to supplement and not supplant any Federal, State or local funds used for services described in such subsection. .  
3.Expanded eligibility for foster care and adoption assistance 
(a)Foster care 
(1)Elimination of income eligibility requirement 
(A)In generalSection 472(a) of the Social Security Act (42 U.S.C. 672(a)) is amended— 
(i)in the matter preceding paragraph (1), by striking child and all that follows through if and inserting child, if; 
(ii)in paragraph (1)— 
(I)by striking from the home and inserting of the child from his or her home; and 
(II)by striking (effective October 1, 1983);  
(iii)by adding and at the end of paragraph (2); 
(iv)in paragraph (3), by striking ; and and inserting a period; and 
(v)by striking all that follows paragraph (3). 
(B)Conforming amendmentSection 470 of such Act (42 U.S.C. 670) is amended by striking who otherwise would have been eligible for assistance under the State’s plan approved under part A (as such plan was in effect on June 1, 1995). 
(2)Foster care maintenance payments match rateSection 474 (42 U.S.C. 674), as amended by section 2(f) of this Act, is amended— 
(A)in subsection (a)(1), by inserting , subject to subsection (h)(1) before the semicolon; and 
(B)by adding at the end the following: 
 
(h) 
(1) 
(A)The Secretary shall reduce the percentage by which expenditures referred to in subsection (a)(1) are reimbursed, by such equal percentage for all States as may be necessary to ensure that— 
(i)the ratio, for any calendar quarter, of the total of the amounts payable to States under such subsection to the total of all amounts expended by the States as foster care maintenance payments (whether or not eligible for reimbursement under this part), excluding any expenditure made from other funds provided by the Federal Government or from State funds with respect to which matching funds are provided by the Federal Government; equals 
(ii)the average such ratio for the 12 quarters most recently preceding the effective date of this subsection.   
(B)The Secretary shall establish procedures to allow States to submit to the Secretary supplemental claims for reimbursement of expenditures referred to in subsection (a)(1) incurred during the 3-year period beginning with the effective date of this subsection.  
(C)The Secretary shall pay a claim submitted pursuant to subparagraph (B) with respect to an expenditure, to the extent that, in the absence of this paragraph, an amount would be payable under this part with respect to the expenditure.  
(D)For each State with respect to which a claim has been paid under subparagraph (B) of this paragraph, the Secretary shall— 
(i)calculate the overall rate at which the expenditures referred to in subsection (a)(2) have been reimbursed under this part during the 3-year period described in subparagraph (B) of this paragraph; and 
(ii)for each subsequent calendar quarter, reimburse the expenditures at the overall rate.   . 
(b)Adoption assistance 
(1)Elimination of income eligibility requirementSection 473(a)(2) of such Act (42 U.S.C. 673(a)(2)) is amended— 
(A)by striking all through subparagraph (C) and inserting the following:  
 
(2) 
(A)For purposes of paragraph (1)(B)(ii), a child meets the requirements of this paragraph if the child— 
(i) 
(I)at the time adoption proceedings were initiated, had been removed from his or her home— 
(aa)pursuant to a voluntary placement agreement with respect to which Federal payments are provided under section 474; or 
(bb)as a result of a judicial determination to the effect that continuation therein would be contrary to the welfare of the child; 
(II)is eligible for supplemental security income benefits under title XVI; or 
(III)is a child whose costs in a foster family home or child-care institution are covered by the foster care maintenance payments being made with respect to the minor parent of the child as described in section 475(4)(B); and 
(ii)has been determined by the State, pursuant to subsection (c), to be a child with special needs. 
(B)A child who meets the requirements of subparagraph (A)(ii) of this paragraph, who was determined eligible for adoption assistance payments under this part with respect to a prior adoption, and who is available for adoption because the prior adoption has been dissolved and the parental rights of the adoptive parents have been terminated or because the child's adoptive parents have died, shall be treated as meeting the requirements of this paragraph for purposes of paragraph (1)(B)(ii).; 
(B)by striking the second sentence; and 
(C)in the third sentence— 
(i)by striking (C) and inserting (B); and 
(ii)by striking subparagraphs (A) and (B) and inserting subparagraph (A). 
(2)Adoption assistance payments match rateSection 474 of such Act (42 U.S.C. 674) is amended— 
(A)in subsection (a)(2), by inserting , subject to subsection (h)(2) before the semicolon; and 
(B)by adding at the end of subsection (h) (as added by subsection (a)(2)(B) of this section) the following: 
 
(2) 
(A)The Secretary shall reduce the percentage by which the expenditures referred to in subsection (a)(2) are reimbursed, by such equal percentage for all States as may be necessary to ensure that— 
(i)the ratio, for any calendar quarter, of the total of the amounts payable to States under such subsection to the total of all amounts expended by the States as adoption assistance payments (whether or not eligible for reimbursement under this part), excluding any expenditure made from other funds provided by the Federal Government or from State funds with respect to which matching funds are provided by the Federal Government; equals 
(ii)the average such ratio for the 12 quarters most recently preceding the effective date of this subsection. 
(B)The Secretary shall establish procedures to allow States to submit to the Secretary supplemental claims for reimbursement of expenditures referred to in subsection (a)(2) incurred during the 3-year period beginning with the effective date of this subsection.  
(C)The Secretary shall pay a claim submitted pursuant to subparagraph (B) with respect to an expenditure, to the extent that, in the absence of this paragraph, an amount would be payable under this part with respect to the expenditure.  
(D)For each State with respect to which a claim has been paid under subparagraph (B) of this paragraph, the Secretary shall— 
(i)calculate the overall rate at which the expenditures referred to in subsection (a)(2) have been reimbursed under this part during the 3-year period described in subparagraph (B) of this paragraph; and 
(ii)for each subsequent calendar quarter, reimburse the expenditures at the overall rate.. 
(c)Administrative costs 
(1)In generalSection 474 of such Act (42 U.S.C. 674) is amended— 
(A)in subsection (a)(3)(E), by inserting , subject to subsection (h)(3) after expenditures; and 
(B)by adding at the end of subsection (h) (as added by subsection (a)(2)(B) of this section) the following: 
 
(3) 
(A)The Secretary shall reduce the percentage by which the expenditures referred to in subsection (a)(3)(E) are reimbursed, by such equal percentage for all States as may be necessary to ensure that— 
(i)the ratio, for any calendar quarter, of the total of the amounts payable to States under subsection (a)(3)(E) to the total of all amounts expended by the States for expenditures referred to in such subsection (whether or not eligible for reimbursement under this part), excluding any expenditure made from other funds provided by the Federal Government or from State funds with respect to which matching funds are provided by the Federal Government; equals 
(ii)the average such ratio for the 12 quarters most recently preceding the effective date of this subsection. 
(B)The Secretary shall establish procedures to allow States to submit to the Secretary supplemental claims for reimbursement of expenditures referred to in subsection (a)(3)(E) incurred during the 3-year period beginning with the effective date of this subsection.  
(C)The Secretary shall pay a claim submitted pursuant to subparagraph (B) with respect to an expenditure, to the extent that, in the absence of this paragraph, an amount would be payable under this part with respect to the expenditure.  
(D)For each State with respect to which a claim has been paid under subparagraph (B) of this paragraph, the Secretary shall— 
(i)calculate the overall rate at which the expenditures referred to in subsection (a)(3)(E) have been reimbursed under this part during the 3-year period described in subparagraph (B) of this paragraph; and 
(ii)for each subsequent calendar quarter, reimburse the expenditures at the overall rate.. 
(2)Limitation on expenditures not related to placement or case management activitiesSection 474 of such Act (42 U.S.C. 674), as amended by the preceding provisions of this section, is amended by adding at the end the following: 
 
(i)A State shall not use more than 15 percent of the amounts paid to the State under this part for expenditures relating to determining eligibility, setting rates for foster care homes and institutions, and the proportionate share of related agency overhead. . 
(d)Removal of title IV–E from funding cap for the territoriesSection 1108 of such Act (42 U.S.C. 1308) is amended in each of subsections (a) and (b)(1), by striking parts A and E and inserting part A. 
(e)Authority of Indian Tribes to receive Federal funds for foster care and adoption assistance 
(1)Children placed in tribal custody eligible for foster care fundingSection 472(a)(2) of such Act (42 U.S.C. 672(a)(2)) is amended— 
(A)by striking or (B) and inserting (B); and 
(B)by inserting before the semicolon the following: , or (C) an Indian tribe or tribal organization (as defined in section 479B(e)) or an intertribal consortium if the Indian tribe, tribal organization, or consortium (i) is operating a program pursuant to section 479B, (ii) has a cooperative agreement with a State pursuant to section 479B(c), or (iii) submits to the Secretary a description of the arrangements (jointly developed or developed in consultation with the State) made by the Indian tribe, tribal organization, or consortium for the payment of funds and the provision of the child welfare services and protections required by this title. 
(2)Programs operated by indian tribal organizationsPart E of title IV of such Act (42 U.S.C. 670 et seq.) is amended by adding at the end the following: 
 
479B.Programs operated by Indian tribal organizations 
(a)ApplicationExcept as provided in subsection (b), this part shall apply to an Indian tribe or tribal organization that elects to operate a program under this part in the same manner as this part applies to a State. 
(b)Modification of plan requirements 
(1)Service area; standards 
(A)In generalSubject to subparagraph (B), in the case of an Indian tribe or tribal organization submitting a plan for approval under section 471, the plan shall— 
(i)in lieu of the requirement of section 471(a)(3), identify the service area or areas and population to be served by the Indian tribe or tribal organization; and 
(ii)in lieu of the requirement of section 471(a)(10), provide for the approval of foster homes pursuant to tribal standards and in a manner that ensures the safety of, and accountability for, children placed in foster care. 
(B)Special ruleWith respect to an Indian tribe located in the State of Alaska— 
(i)subparagraph (A)(ii) of this paragraph shall not apply; and 
(ii)the requirement of section 471(a)(10) shall apply to a plan submitted by the tribe. 
(2)Determination of Federal share 
(A)Per capita income 
(i)In generalFor purposes of determining the Federal medical assistance percentage applicable to an Indian tribe or tribal organization under paragraphs (1) and (2) of section 474(a), the calculation of an Indian tribe’s or tribal organization’s per capita income shall be based on the service population of the Indian tribe or tribal organization as defined in its plan in accordance with paragraph (1)(A) of this subsection. 
(ii)Consideration of other informationAn Indian tribe or tribal organization may submit to the Secretary such information as the Indian tribe or tribal organization considers relevant to the calculation of the per capita income of the Indian tribe or tribal organization, and the Secretary shall consider such information before making the calculation. 
(B)Administrative expendituresThe Secretary shall, by regulation, determine the proportions to be paid to Indian tribes and tribal organizations pursuant to section 474(a)(3), except that in no case shall an Indian tribe or tribal organization receive a lesser proportion than the corresponding amount specified for a State in that section. 
(C)Sources of non-federal shareAn Indian tribe or tribal organization may use Federal or State funds to match payments for which the Indian tribe or tribal organization is eligible under section 474. 
(3)Modification of other requirementsUpon the request of an Indian tribe, tribal organization, or a consortia of tribes or tribal organizations, the Secretary may modify any requirement under this part if, after consulting with the Indian tribe, tribal organization, or consortia of tribes or tribal organizations, the Secretary determines that modification of the requirement would advance the best interests and the safety of children served by the Indian tribe, tribal organization, or consortia of tribes or tribal organizations. 
(4)ConsortiumThe participating Indian tribes or tribal organizations of an intertribal consortium may develop and submit a single plan under section 471 that meets the requirements of this section. 
(c)Cooperative agreementsAn Indian tribe, tribal organization, or intertribal consortium and a State may enter into a cooperative agreement for the administration or payment of funds pursuant to this part. In any case where an Indian tribe, tribal organization, or intertribal consortium and a State enter into a cooperative agreement that incorporates any of the provisions of this section, those provisions shall be valid and enforceable. Any such cooperative agreement that is in effect as of the date of enactment of this section, shall remain in full force and effect subject to the right of either party to the agreement to revoke or modify the agreement pursuant to the terms of the agreement. 
(d)RegulationsNot later than 1 year after the date of enactment of this section, the Secretary shall, in full consultation with Indian tribes and tribal organizations, promulgate regulations to carry out this section. 
(e)Definitions of Indian tribe; tribal organizationIn this section, the terms Indian tribe and tribal organization have the meanings given those terms in subsections (e) and (l) of section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b), respectively, except that, with respect to the State of Alaska, the term Indian tribe has the meaning given that term in section 419(4)(B)..  
(f)Conforming changes for FMAP for the District of ColumbiaSection 474(a) of such Act (42 U.S.C. 674(a)) is amended in each of paragraphs (1) and (2) by striking (as defined in section 1905(b) of this Act) inserting (which shall be as defined in section 1905(b), in the case of a State other than the District of Columbia, or 70 percent, in the case of the District of Columbia).  
4.Kinship guardianship assistance payments for children 
(a)In generalSection 473 of the Social Security Act (42 U.S.C. 670–679b) is amended by adding at the end the following: 
 
(d)Kinship guardianship assistance payments for children 
(1)In generalEach State with a plan approved under this part may, at State option, enter into kinship guardianship assistance agreements to provide kinship guardianship assistance payments on behalf of children to grandparents and other relatives who have assumed legal guardianship (as defined in section 475(7)) of the children for whom they have cared as foster parents and for whom they have committed to care for on a permanent basis. 
(2)Kinship guardianship assistance agreement 
(A)In generalIn order to receive payments under section 474(a)(6), a State shall— 
(i)negotiate and enter into a written, binding kinship guardianship assistance agreement with the prospective relative guardian of a child who meets the requirements of this paragraph; 
(ii)provide the prospective relative guardian with a copy of the agreement; and 
(iii)certify that any child on whose behalf kinship guardianship assistance payments are made under the agreement shall be provided medical assistance under title XIX in accordance with section 1902(a)(10)(A)(i)(I). 
(B)Minimum requirementsThe agreement shall specify, at a minimum— 
(i)the amount of, and manner in which, each kinship guardianship assistance payment will be provided under the agreement; 
(ii)the additional services and assistance that the child and relative guardian will be eligible for under the agreement; 
(iii)the procedure by which the relative guardian may apply for additional services as needed, provided the agency and relative guardian agree on the additional services as specified in the case plan; and 
(iv)subject to subparagraph (D), that the State will pay the total cost of nonrecurring expenses associated with obtaining legal guardianship of the child. 
(C)Interstate applicationThe agreement shall provide— 
(i)that the agreement shall remain in effect without regard to the State residency of the kinship guardian; and 
(ii)for the protection of the interests of the child in any case where the kinship guardian and the child move to another State while the agreement is in effect. 
(D)No effect on Federal reimbursementNothing in subparagraph (B)(iv) shall be construed as affecting the ability of the State to obtain reimbursement from the Federal Government for costs described in that subparagraph. 
(3)Kinship guardianship assistance payment 
(A)In generalThe kinship guardianship assistance payment shall be based on consideration of the needs of the relative guardian and of the child and shall be at least equal to the amount of the foster care maintenance payment for which the child would have been eligible if the child had remained in foster care, or, at State option, the amount of the adoption assistance payment for which the child would have been eligible if the child had been adopted. The payment may be readjusted periodically based on relevant changes in such needs. 
(B)Limitation 
(i)In generalExcept as provided in clause (ii), no kinship guardianship assistance payment may be made to a relative guardian for any child who has attained 18 years of age. 
(ii)ExceptionsA kinship guardianship assistance payment may be made to a relative guardian with respect to a child who— 
(I)is a full-time student in a secondary school or in the equivalent level of a vocational or technical training program and has not attained 19 years of age; or 
(II)with respect to a child who the State determines has a mental or physical disability that warrants the continuation of assistance until the child attains 21 years of age. 
(4)Child’s eligibility for a kinship guardianship assistance payment 
(A)In generalA child is eligible for a kinship guardianship assistance payment under this subsection if the State agency determines the following: 
(i)The child has been— 
(I)removed from his or her home pursuant to a voluntary placement agreement or as a result of a judicial determination to the effect that continuation in the home would be contrary to the welfare of the child; 
(II)under the care of the State agency for the 12-month period ending on the date of the agency determination; and 
(III)eligible for foster care maintenance payments under section 472. 
(ii)Being returned home or adopted are not appropriate permanency options for the child. 
(iii)The child demonstrates a strong attachment to the prospective relative guardian and the relative guardian has a strong commitment to caring permanently for the child. 
(iv)With respect to a child who has attained 14 years of age, the child has been consulted regarding the kinship guardianship arrangement. 
(B)Treatment of siblingsWith respect to a child described in subparagraph (A) whose sibling or siblings are not so described— 
(i)the child and any sibling of the child may be placed in the same kinship guardianship arrangement if the State agency and the relative agree on the appropriateness of the arrangement for the siblings; and 
(ii)kinship guardianship assistance payments may be paid for the child and each sibling so placed.. 
(b)Conforming amendments 
(1)State plan requirementSection 471(a)(20) of such Act (42 U.S.C. 671(a)(20)) is amended by striking before the foster or adoptive parent may be finally approved for placement of a child on whose behalf foster care maintenance payments or adoption assistance payments and inserting or relative guardian before the foster or adoptive parent or relative guardian may be finally approved for placement of a child on whose behalf foster care maintenance payments, adoption assistance payments, or kinship guardianship assistance payments. 
(2)Payments to StatesSection 474(a) of such Act (42 U.S.C. 674(a)) is amended— 
(A)by striking the period at the end and inserting ; plus; and 
(B)by adding at the end the following: 
 
(6)an amount equal to the percentage by which the expenditures referred to in paragraph (2) are reimbursed (after applying the reduction required by subsection (h)(2)(A) of this section) of the total amount expended during such quarter as kinship guardianship assistance payments under section 473(d) pursuant to kinship guardianship assistance agreements.. 
(3)DefinitionsSection 475(1) of such Act (42 U.S.C. 675(1)) is amended by adding at the end the following: 
 
(F)In the case of a child with respect to whom the permanency plan is placement with a relative and receipt of kinship guardianship assistance payments under section 473(d), a description of— 
(i)the steps that the agency has taken to determine that it is not appropriate for the child to be returned home or adopted; 
(ii)the reasons why a permanent placement with a fit and willing relative through a kinship guardianship assistance arrangement is in the child’s best interests; 
(iii)the ways in which the child meets the eligibility requirements for a kinship guardianship assistance payment; 
(iv)the efforts the agency has made to discuss adoption by the child’s relative foster parent as a more permanent alternative to legal guardianship and, in the case of a relative foster parent who has chosen not to pursue adoption, documentation of the reasons therefor; and 
(v)the efforts made by the State agency to secure the consent of the child’s parent or parents to the kinship guardianship assistance arrangement, or the reasons why the efforts were not made.. 
5.Flexibility to establish separate standards for relative foster family homesSection 471(a)(10) (42 U.S.C. 671(a)(10)) is amended by inserting before the semicolon the following: 
, and, at the option of the State, that the authority or authorities may—  
(A)establish and maintain separate standards for foster family homes in which a foster parent is a relative of the foster child, that, at a minimum, protect the safety of the child and provide for criminal records checks as described in paragraph (20); and 
(B)apply the standards referred to in subparagraph (A) of this paragraph to any such relative foster care provider to whom funds are paid pursuant to section 472 or part B in lieu of the standards that would otherwise apply to a foster family home.. 
6.Application of standards to all childrenSection 471(a)(10) of the Social Security Act (42 U.S.C. 671(a)(10)) is amended by striking receiving funds under this part or part B of this title and inserting caring for a child who is in the custody of the State.  
7.Child welfare service quality improvement grantsPart B of title IV of the Social Security Act (42 U.S.C. 620–629i) is amended by adding at the end the following: 
 
4Supporting Quality Front Line Workers 
440A.Child welfare service quality improvement grants 
(a)In generalThe Secretary, acting through the Administration of Children and Families, shall make grants to States to improve the quality of child welfare services by increasing the quality and capacity of their child welfare workforce or by increasing the coordination of their child welfare services. 
(b)Applications 
(1)ContentsA State desiring to receive a grant under this section shall submit to the Secretary an application that includes the following: 
(A)PlanA detailed description of how the State would use the grant, during the 5-year period beginning with the date the grant is received, to improve working conditions of child welfare workers in any agency providing a service under the State plan approved under subpart 1 or 2 of part B or part E in 1 or more ways described in paragraph (2), and an explanation of how doing so would help the State achieve the outcomes set forth in the Final List of Child Welfare Outcomes and Measures (64 Fed. Reg. 45552–45554). 
(B)Baseline data on state-selected indicatorsThe information described in those subparagraphs of paragraph (3) which describe the indicators that the State intends to improve on using the grant, with respect to all child welfare agencies in the State for the fiscal year preceding the first fiscal year for which the grant is requested. 
(C)BudgetA budget showing how the State would expend funds (including any grant funds provided under this section) for child welfare services or the improvement of the services. 
(2)Ways to improve working conditionsThe ways described in this paragraph to improve working conditions of child welfare workers are the following: 
(A)Increase the wages of supervisory and nonsupervisory child welfare workers. 
(B)Increase the number of State supervisory and nonsupervisory staff working on strengthening and preserving families and improving child well-being, permanency, and safety. 
(C)Reduce the turnover rate for supervisory and nonsupervisory child welfare workers in the State, and the number of supervisory and nonsupervisory staff vacancies in child welfare agencies. 
(D)Improve the formal education and training of supervisory and nonsupervisory child welfare workers. 
(E)Increase the number of supervisory and nonsupervisory child welfare workers who have graduated from an institution of higher education in such fields of study as the Secretary determines are related to the delivery of child welfare services. 
(F)Coordinate training, recruitment, and retention strategies for child welfare workers. 
(G)Provide educational scholarships for fields of study relevant to the purposes of parts B and E in return for substantial service. 
(H)Implement strategies to increase the safety of child welfare workers. 
(I)Enable the State child welfare agencies to coordinate the provision of services with State and local health care agencies, State and local alcohol and drug abuse prevention and treatment agencies, State and local mental health agencies, State and local housing agencies, State and local agencies administering the Temporary Assistance for Needy Families program, and other welfare agencies to promote child safety, permanence, and family stability. 
(J)Provide training to improve the ability of child welfare workers to include and involve families in planning decisions for children served by State child welfare agencies. 
(3)Description of baseline dataThe data described in this paragraph are the following: 
(A)The average salary of supervisory child welfare workers, and of nonsupervisory child welfare workers. 
(B)The average number of children or families, per caseworker— 
(i)for caseworkers who provide services for abused or neglected children and their families; 
(ii)for caseworkers who provide services to strengthen and preserve families with children; 
(iii)for caseworkers who provide adoption services; and 
(iv)for caseworkers who provide family foster care services. 
(C)The total number of vacancies in supervisory staff positions and in nonsupervisory staff positions, and each such number expressed as a percentage of each type of staff position. 
(D)The average rate at which supervisory child welfare workers left employment, and at which nonsupervisory child welfare workers left employment. 
(E)The average duration of employment of supervisory child welfare workers and of nonsupervisory child welfare workers. 
(F)The total number and percentage of supervisory child welfare workers and of nonsupervisory child welfare workers who have received a bachelor’s or more advanced degree from an institution of higher education, in the aggregate, and broken down by field of study. 
(G)The average number of staff for whom supervisory child welfare workers are responsible. 
(H)The range and scope of pre-service and in-service training opportunities, including numbers and percentage of supervisory child welfare staff and of nonsupervisory child welfare staff engaged in training programs. 
(I)The number and severity of injuries and threats to child welfare workers, and the strategies used to address the safety of child welfare workers. 
(J)Data that indicates whether families and children received support services (such as mental and physical health care, food stamps, affordable housing, and substance abuse prevention and treatment) needed to create a stable home environment. 
(K)Such other indicators as the Secretary may by regulation prescribe. 
(4)Amendment of applicationsA State may at any time submit to the Secretary an amendment to the application of the State under this subsection. On approval of such an amendment, the application shall be considered to include the amendment. 
(c)Grants 
(1)In generalOn certification by the Secretary that a State application for a grant under this section meets the requirements of subsection (b) and that implementing the activities described in the application would help the State achieve some of the outcomes set forth in the Final List of Child Welfare Outcomes and Measures (64 Fed. Reg. 45552–45554), and on approval by the Secretary of the application, the State shall be eligible to receive a grant under this section for each fiscal year for which funds are available for such a grant. 
(2)Grant amountThe Secretary shall make a grant to each State that is eligible to receive a grant under this section for a fiscal year, in an amount equal to the lesser of— 
(A)the amount finally allotted to or reserved for the State under this subsection for the fiscal year; or 
(B)3 times the amount that the State has committed to spend to carry out the activities described in the approved application. 
(3)Reservation of funds 
(A)Puerto RicoThe Secretary shall reserve 1.75 percent of the funds appropriated pursuant to subsection (j) for each fiscal year, for a grant to Puerto Rico under this section for the fiscal year. If, for a fiscal year, Puerto Rico does not submit to the Secretary an application that meets the requirements of subsection (b), the funds so reserved shall be available for allotment under paragraph (4) of this subsection for the succeeding fiscal year or (if the succeeding fiscal year is fiscal year 2009) remitted to the Treasury of the United States. 
(B)Other territoriesThe Secretary shall reserve 0.3 percent of the funds appropriated pursuant to subsection (j) for each fiscal year, for grants among the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands under this section in such amounts as the Secretary deems appropriate for the fiscal year. If, for a fiscal year, none of such territories submits to the Secretary an application that meets the requirements of subsection (b), the funds so reserved shall be available for allotment under paragraph (4) of this subsection for the succeeding fiscal year or (if the succeeding fiscal year is fiscal year 2009) remitted to the Treasury of the United States. 
(C)Indian tribesThe Secretary shall reserve 2 percent of the funds appropriated pursuant to subsection (j) for each fiscal year, for grants among Indian tribes under this section in such amounts as the Secretary deems appropriate for the fiscal year. If, for a fiscal year, the Secretary does not receive from any Indian tribe an application that meets the requirements of subsection (b), the funds so reserved shall be available for allotment under paragraph (4) of this subsection for the succeeding fiscal year or (if the succeeding fiscal year is fiscal year 2009) remitted to the Treasury of the United States. 
(D)Technical assistance and evaluationsThe Secretary shall reserve 0.7 percent of the funds appropriated pursuant to subsection (j) for each fiscal year, to pay the costs of providing technical assistance and conducting evaluations under this section. 
(4)Allotments 
(A)Initial allotmentFrom the amount available to carry out this section for a fiscal year that remains after applying paragraph (3) for the fiscal year (including any amount available for allotment under this paragraph for the fiscal year after applying paragraph (3) for the preceding fiscal year), the Secretary shall initially allot to each State not described in paragraph (3) for a fiscal year an amount that bears the same ratio to the remaining amount as the number of individuals who reside in the State and have not attained 18 years of age bears to the total number of such individuals in all States not described in paragraph (3) that are eligible for a grant under this section for such most recent fiscal year. 
(B)Final allotmentThe Secretary shall reduce the amount initially allotted to each State with an initial allotment under subparagraph (A) of more than $300,000, on a pro rata basis, to the extent necessary to ensure that the amount finally allotted to each such State is not less than $300,000. 
(d)Use of grant 
(1)In generalA State to which a grant is made under this section shall use the grant in accordance with the approved application for the grant. 
(2)Availability of fundsA State that receives funds under this section shall remit to the Secretary any of such funds that remain unexpended by the State at the end of the 2-year period that begins with the date of the receipt. 
(3)No supplantationA State to which a grant is made under this section shall use the grant to supplement and not supplant any Federal, State, or local funds used for child welfare services or child welfare training. 
(e)MonitoringThe Secretary shall monitor the activities of grantees under this section to ensure compliance with this section and any State plan of the grantee under subpart 1. 
(f)Technical assistanceThe Secretary may provide technical assistance to any grantee to assist the grantee in improving the quality of child welfare services, including strategies to recruit, train, and retain high quality staff, and in complying with the provisions of law referred to in subsection (e). 
(g)Enforcement 
(1)In generalIf the Secretary determines that, during a fiscal year, a grantee under this section has not complied with a requirement of this Act, the Secretary may— 
(A)in the case of the 1st such determination of noncompliance, reduce by not less than 5 percent the amount of the grant otherwise payable to the grantee under this section for the fiscal year; 
(B)in the case of the 2nd such determination of noncompliance, reduce by not less than 25 percent the amount of the grant otherwise payable to the grantee under this section for the fiscal year; and 
(C)in the case of the 3rd or any subsequent such determination of noncompliance, withhold the payment of a grant to the grantee under this section for any succeeding fiscal year, notwithstanding subsection (c). 
(2)RecoveryIn the case of a determination under paragraph (1) of grantee noncompliance, to the extent that a penalty cannot be imposed under paragraph (1), the Secretary shall require the grantee to remit to the Secretary the amount of the penalty not able to be so imposed. 
(h)Evaluation 
(1)In generalNot later than September 30, 2006, the Secretary shall conduct an interim evaluation to determine whether the grantees under this section have improved the provision of child welfare services beyond the level reflected in the baseline data set forth in the applications submitted by the grantees under this section. 
(2)Final reportNot later than September 30, 2008, the Secretary shall submit to the Congress a written report that contains the final evaluation of the Secretary. 
(i)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out this section, including regulations, developed in consultation with the States, representatives of the child welfare workforce, and advocates for children and families, governing how to obtain the baseline data described in subsection (b)(3). 
(j)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary not more than $100,000,000 for each of fiscal years 2004 through 2008 to carry out this section. 
(k)DefinitionsIn this section: 
(1)Alaska Native OrganizationThe term Alaska Native Organization means any organized group of Alaska Natives eligible to operate a Federal program under the Indian Self-Determination Act (25 U.S.C. 450f et seq.) or the designee of such a group. 
(2)Child welfare agencyThe term child welfare agency means the State agency responsible for administering subpart 1, and any public or private agency under contract with the State agency to provide child welfare services. 
(3)Indian tribeThe term Indian tribe means any Indian tribe, band, Nation or other organized group or community of Indians, including any Alaska Native Organization, that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. 
(4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965. 
(5)StateThe term State means each of the 50 States, the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, American Samoa, and the Northern Mariana Islands.. 
8.Increase in payment rate for States for expenditures for short term training of staff of certain child welfare agencies and court personnelSection 474(a)(3)(B) of the Social Security Act (42 U.S.C. 674(a)(3)(B)) is amended to read as follows: 
 
(B)75 percent of so much of such expenditures (including travel and per diem expenses) as are for the short-term training of— 
(i)current or prospective foster or adoptive parents or relative guardians, or the members of the staff of State-licensed or State-approved child care institutions providing care, or of State-licensed or State-approved child welfare agencies providing services, to foster or adopted children, or children residing permanently with a relative guardian, on behalf of whom assistance is provided pursuant to this part, 
(ii)members of the staff of abuse and neglect courts, agency attorneys, attorneys representing children, parents, or guardians ad litem, or other court-appointed special advocates representing children in proceedings of such courts, and 
(iii)persons employed by State, local, or private nonprofit child-serving agencies that are working with the State or local agency administering the State plan under this part to keep children safe and provide permanent families for children,in ways that increase the ability of such current or prospective parents, guardians, staff members, institutions, attorneys, advocates, and persons to provide support and assistance to foster and adopted children and children residing permanently with a relative guardian, whether incurred directly by the State or by contract,. 
9.Effective date 
(a)In generalExcept as provided in subsection (b), the amendments made by this Act shall take effect on October 1, 2006, and shall apply to payments under parts B and E of title IV of the Social Security Act for calendar quarters beginning on or after such date, without regard to whether regulations to implement the amendments are promulgated by such date. 
(b)Delay permitted if State legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than legislation appropriating funds) is required in order for a State plan under part B or E of title IV of the Social Security Act to meet the additional requirements imposed by the amendments made by this Act, the plan shall not be regarded as failing to meet any of the additional requirements before the 1st day of the 1st calendar quarter beginning after the 1st regular session of the State legislature that begins after the date of the enactment of this Act. If the State has a 2-year legislative session, then each year of the session is deemed to be a separate regular session of the State legislature. 
 
